Citation Nr: 9927568	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  94-44 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the Department of Veterans Affairs is entitled to 
recoupment of the veteran's service separation pay in the 
amount of $6,654.75.

(Issues concerning service connection for a psychiatric 
disorder and a digestive disorder, as well as the propriety 
of initial ratings assigned for various disabilities, are 
subject to a separate decision by the Board of Veterans' 
Appeals.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, to withhold the veteran's VA disability 
compensation benefits until the full amount of his separation 
pay of $6,654.75 is recovered.  The veteran, who had active 
service from January 1986 to January 1994, appealed that 
decision to the Board for resolution.


FINDINGS OF FACT

1.  The veteran received a lump sum payment in the amount of 
$6,654.75 at the time of separation from the Army in January 
1994.

2.  Service connection has been awarded for migraine 
headaches, tinnitus, a seizure disorder, asthma, and flexible 
joint syndrome, effective January 1994.  

3.  By a letter dated March 23, 1994, the veteran was 
informed that his service-connected disability benefits would 
be withheld pending recoupment of the entire amount of his 
service separation pay.

4.  The veteran is not legally entitled to any portion of his 
lump-sum separation pay contemporaneous with receipt of VA 
disability compensation benefits.




CONCLUSION OF LAW

The payment of the veteran's VA disability compensation is 
properly withheld until his separation pay of $6,654.75 is 
recouped. 10 U.S.C.A. § 1174 (West 1991); 38 U.S.C.A. 
§§ 1774, 5304, 7104 (West 1991); 38 C.F.R. § 3.700(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of his separation from the Army in January 1994, 
the veteran received a lump-sum payment in the amount of 
$6,654.75.  In a March 1994 rating decision, the RO granted 
the veteran's claims for service connection for migraine 
headaches, tinnitus, a seizure disorder and asthma, and 
assigned a combined 40 percent disability evaluation, 
effective June 1994.  In March 1994, the veteran was informed 
that his VA disability compensation benefits were being 
withheld pending recoupment of his separation benefits.  This 
appeal ensued from that decision.  For the following reasons, 
the Board concludes that the recoupment of the entire amount 
of his readjustment pay was proper and was compelled by the 
law and regulations in effect when he was released from 
active duty and as subsequently amended.

The law specifically provides that a veteran may not 
concurrently receive more than one award of "pension, 
compensation, emergency officers, regular, or reserve 
retirement pay."  38 U.S.C.A. § 5304.  Consequently, the VA 
shall deduct from disability compensation an amount equal to 
the total amount of separation pay, severance pay, and 
readjustment pay received by the veteran from the Armed 
Forces under the provisions of 10 U.S.C.A. § 1174; 38 C.F.R. 
§ 3.700(a).  An exception precludes recoupment for 
readjustment or separation pay received because of an early 
discharge or release from active duty if the disability that 
is the basis for that disability compensation was incurred or 
aggravated during a later period of active duty.  38 C.F.R. § 
3.700(a)(2)(iv) and (a)(5)(ii).  However, that exception is 
inapplicable in this case, as the veteran had continuous 
service from January 1986 to January 1994, and the 
disabilities for which service connection has been granted 
were incurred during that continuous period of active 
service.  It also does not appear that the veteran was 
separated from service due to a disability.

The veteran has repeatedly argued that these provisions do 
not apply in his case, as he was not separated from the 
military due to a disability, but because of his weight.  At 
a hearing before the RO in March 1995, the veteran stated he 
had received separation pay in January 1994 because he was 
barred from reenlistment due to his weight.  This is 
consistent with the veteran's DD Form 214 which does not 
indicate that he was separated from service due to a 
disability.  

Nonetheless, the recoupment of the veteran's separation pay 
from his VA disability compensation is prescribed by 
Congress, and is implemented by VA in 38 C.F.R.   § 
3.700(a)(2), (5).  This regulation specifically states that 
where a veteran is awarded VA disability compensation on or 
after September 15, 1981, and received a lump-sum 
readjustment at the time of service separation, or where a 
veteran has received separation pay at service separation, 
the VA is entitled to recoup the total amount of the 
readjustment or separation payment.  Id.  It is also 
important to note that the provisions of 10 U.S.C.A. § 1174 
do not distinguish between disability separation payments and 
separation payments unrelated to disability, nor do these 
provisions distinguish between those members of the military 
who are "discharged involuntarily" and those who are denied 
reenlistment at the convenience of the service department.  
10 U.S.C.A. § 1174(b)(1).

The Board notes that in 1996, Public Law 104-201, section 
653, amended 10 U.S.C.A. § 1174(h)(2) to add that deducted 
from the VA disability compensation was the total amount of 
separation benefit payment "less the amount of Federal taxes 
withheld from such pay (such withholding being at the flat 
withholding rate for Federal income tax withholding, as in 
effect pursuant to regulations prescribed under chapter 24 of 
the Internal Revenue Code of 1986)."  However, section 653(b) 
of this public law provided that this amendment would take 
effect on October 1, 1996, and shall apply to payments of 
separation pay, severance pay, or readjustment pay that are 
made after September 30, 1996.  Thus, for payments received 
prior to October 1, 1996, the entire pretax amount must be 
recouped.  Prior to this amendment, VA recouped the gross 
amount of the disability severance pay.  See VAOPGCPREC 67-91 
("[a] veteran who receives military disability severance pay 
under 10 U.S.C. § 1212(c) cannot receive VA disability 
compensation until VA has recouped an amount equal to the 
'gross amount' of the disability severance pay[,]").  

However, Public Law 105-178 added that "[t]he amendment made 
by section 653...(Public Law 104-201...) to [10 U.S.C.A. § 
1174(h)(2)] shall apply to any payment of separation pay 
under the special separation benefits program under section 
1174a of that title that was made during the period beginning 
on December 5, 1991, and ending on September 30, 1996." 
(Emphasis added).

In this case, the evidence does not show that the veteran was 
separated under the special separation benefits program under 
section 1174a.  Rather, a September 1993 letter from the 
Department of the Army indicates that he was separated under 
10 38 U.S.C. § 1174.  The Board finds that the law as written 
by Congress and implemented by VA regulation has been 
correctly applied in the veteran's case.  Under current law, 
the recoupment of the lump-sum separation payment by the 
withholding of payments of disability compensation benefits 
is required.  10 U.S.C.A.  § 1174(h)(2); 38 U.S.C.A. §§ 
5107(a), 7104(c); 38 C.F.R. § 3.700(a)(5).  

The applicable regulations are quite clear and provide that 
payment of VA disability compensation is subject to 
recoupment of the total amount received as separation or 
readjustment pay.  As indicated by the Court, in a case that 
involved recoupment of readjustment pay, "there is simply no 
authority in law which would permit the VA to grant the 
veteran's request for relief from total recoupment of 
readjustment pay."  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In light of the unambiguous language of the laws and 
regulations, and in the absence of any regulatory exceptions 
provided by Congress other than those previously noted, the 
VA is entitled to recoup the entire amount of the $ 6,654.75 
payment the veteran received at service separation.  10 
U.S.C.A. §§ 1174; 5304; 38 C.F.R. § 3.700(a).



ORDER

The appeal is denied, and the veteran's VA disability 
compensation is subject to recoupment in the amount of 
$6,654.75.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

